t c memo united_states tax_court michael j kehoe and karen d kehoe petitioners v commissioner of internal revenue respondent docket no 1230-09l filed date michael j kehoe and karen d kehoe pro_se bryan sladek and mindy chou for respondent memorandum findings_of_fact and opinion paris judge this case is before the court on a petition for review of a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination see sec_6330 petitioners seek judicial review of respondent’s determination to sustain a notice_of_federal_tax_lien nftl this collection action concerns petitioners’ outstanding federal_income_tax liability for taxable_year the sole issue for decision is whether respondent’s determination to sustain the filing of the lien constituted an abuse_of_discretion findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by this reference petitioners resided in michigan when this petition was filed petitioners timely filed their federal_income_tax return for tax_year showing tax due of dollar_figure petitioners made a partial payment of dollar_figure along with federal withholding of dollar_figure but were unable to pay the balance on date respondent assessed the remaining tax due from 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times 2during the year at issue petitioners incurred significant expenses in connection with an ongoing family crisis petitioners self-reported the correct amount of tax for each year but simply could not afford to pay the tax in a timely manner it is clear from the record that it was not petitioners’ intention to avoid tax during the year at issue but rather that they overspent their available income by giving their family obligations priority over their tax obligations petitioners for tax_year on date petitioners submitted another payment of dollar_figure toward their outstanding balance for tax_year on date respondent sent to petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 lien notice concerning petitioners’ tax_liability the lien notice informed petitioners that respondent had filed a notice of lien on their property and that they could request a collection_due_process cdp hearing to contest the lien filing as well as offer collection alternatives petitioners sent respondent a timely cdp hearing request on date in which they did not contest their underlying liability but instead argued that they should have had an opportunity to discuss collection alternatives before the filing of the lien petitioners then requested an opportunity to negotiate a collection alternative for the balance due that would operate without the burden of a tax_lien in the wake of the nftl filing petitioners encountered numerous financial hardships petitioners’ existing dollar_figure line of credit with american express was canceled in addition petitioners’ limit on an existing line of credit with bank of 3at that time the lien notice reflected a remaining balance due of dollar_figure for tax_year america was reduced by dollar_figure and petitioners’ interest rates for various credit cards rose to untenable levels on date petitioner michael kehoe had a telephone cdp hearing with settlement officer alois hoog so hoog so hoog advised mr kehoe that all legal requirements had been met and that the lien was properly filed mr kehoe detailed various hardships that the lien had caused him and his wife since its filing including that it caused them to lose dollar_figure worth of existing credit that they were going to use to help resolve the balance owed that it caused the issuing banks to substantially reduce spending limits and increase interest rates on their various credit cards that it caused a precipitous drop in each of their credit ratings and that it had an overall negative impact on their financial stability and ability to pay the balance owed so hoog discussed various options available to petitioners including an effective tax_administration eta offer-in-compromise and an installment_agreement mr kehoe believed that he and his wife might qualify for an eta offer-in-compromise and so hoog agreed to review the financial information petitioners provided during that time petitioners continued to make periodic_payments toward their outstanding liability when they could afford to do so petitioners filed an eta offer-in-compromise for dollar_figure but soon after amended the offer to dollar_figure after analyzing petitioners’ financial information so hoog concluded that petitioners were not eligible for an eta offer-in- compromise because they had sufficient income and assets to pay the liability in full so hoog then communicated to petitioners that while he could not accept the offer- in-compromise they had submitted he would accept an installment_agreement that provided for payments of dollar_figure per month until date at which time mr kehoe would pay the remaining balance from his ira so hoog further informed petitioners that he would not withdraw the nftl for tax_year and that pursuant to the proposed installment_agreement a second nftl would be filed for tax_year 4the transcripts show that petitioners made two payments in date for dollar_figure and dollar_figure in addition a dollar_figure credit on petitioners’ account from their return was applied to the balance 5in date mr kehoe would reach the age of rendering him eligible to make withdrawals from his ira without penalty under sec_72 6petitioners also had self-reported federal_income_tax due for tax_year petitioners have timely filed their federal_income_tax returns and paid the amounts due for all subsequent tax years through the date of trial in a letter dated date petitioners voiced their concerns with the proposed installment_agreement petitioners indicated that they would be willing to enter into the proposed installment_agreement but only if the nftl for tax_year was withdrawn and no nftl was filed for tax_year petitioners indicated that they believed that so hoog should withdraw the nftl for tax_year pursuant to sec_6323 because petitioners were entering into an installment_agreement that would satisfy the outstanding liability petitioners went on to reiterate many of the hardships that the filing of the nftl had caused them and plead for an efficient resolution petitioners stated that they were addressing these concerns in writing because by signing the installment_agreement as written they would be agreeing to the nftls for both and and they wanted to memorialize their objections to doing so on date mr kehoe called so hoog and advised him that petitioners had decided to withdraw their outstanding offer-in-compromise and sign the installment_agreement but they wanted a notice_of_determination issued so that they could reserve the right to dispute his decision not to withdraw the lien so hoog mailed to petitioners a copy of the installment_agreement for them to sign on date so hoog received the installment_agreement signed by both petitioners as well as a withdrawal of the outstanding offer-in-compromise however where a box on the installment_agreement had been marked to indicate that a subsequent lien would be filed for tax_year petitioners had applied opaque white correction fluid to the check mark in an apparent attempt to modify the agreement as a result of this modification so hoog rejected the installment_agreement and sustained the nftl for tax_year on date the office of appeals issued to petitioners a notice_of_determination petitioners timely filed a petition with this court opinion under sec_6321 if a person liable to pay any_tax neglects or refuses to pay the same after demand the amount shall be a lien in favor of the united_states upon all property whether real or personal belonging to such person under sec_6323 the commissioner may file a notice of the lien that arises under sec_6321 the purpose of such a filing is to protect the government’s interest in a taxpayer’s property against the claims of other creditors hughes v commissioner tcmemo_2011_294 berkery v commissioner tcmemo_2011_57 once filed in accordance with the requirements of sec_6323 an nftl validates the government’s lien against a subsequent purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor see sec_6323 stein v commissioner tcmemo_2004_124 lindsay v commissioner tcmemo_2001_285 aff’d 56_fedappx_800 9th cir i standard of review where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 115_tc_35 where the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 an abuse_of_discretion is any_action that is arbitrary capricious or without sound basis in law or fact 112_tc_19 petitioners do not challenge their underlying liability for tax_year the only issue petitioners raise is whether respondent abused his discretion in sustaining the nftl accordingly the underlying liability is not properly at issue in this case and the applicable standard of review is abuse_of_discretion ii abuse_of_discretion standard if the commissioner chooses to file an nftl sec_6320 requires him to give the taxpayer notice of that filing and notice of the right to an administrative hearing before an impartial officer of the irs appeals_office sec_6320 and b at the hearing the taxpayer may raise appropriate spousal defenses challenge the appropriateness of the collection action and offer collection alternatives sec_6320 sec_6330 in addition to considering the above-stated issues raised by the taxpayer the appeals officer must verify that the requirements of applicable law and administrative procedure have been met and consider whether any proposed collection action balances the need for efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action should be no more intrusive than necessary sec_6330 a withdrawal of the lien petitioners contend that respondent abused his discretion in failing to withdraw the nftl for tax_year under sec_6323 the commissioner has the discretion to withdraw an nftl if the filing was premature or not in accordance with administrative procedures the taxpayer enters into an installment_agreement to pay the tax unless the agreement requires that the lien remain filed the withdrawal of the lien would facilitate the collection of the tax or the withdrawal of the lien would be in the best interest of the taxpayer as determined by the national_taxpayer_advocate and of the united_states see also sec_301_6323_j_-1 proced admin regs in hughes v commissioner tcmemo_2011_294 this court sustained a filed nftl where the taxpayer alleged that the filing should have been withdrawn because it impaired his credit in that opinion the court stated that the impairment of credit by itself does not impair the taxpayer’s ability to satisfy his tax_liability id additionally the court noted that the taxpayer’s long history of noncompliance supported the notion that the filed nftl was necessary to protect the government’s interest in the taxpayer’s property in a similar case this court again sustained a filed nftl where the taxpayer alleged that the filing had impaired his ability to pay because he could not obtain a loan to satisfy the liability berkery v commissioner tcmemo_2011_57 the court stated that the taxpayer had not established that the nftl filing had impaired his ability to pay the liability because he had not presented any evidence that he had been rejected for a loan as a result of the nftl the court noted that the taxpayer had almost two years before the filing of the nftl during which he made no effort to pay any of his outstanding tax_liability and that his payment history casts doubt on the good_faith of his efforts to pay id the court in both instances noted that lien withdrawal is permissive although sec_6323 allows the commissioner to withdraw an nftl for any of the reasons stated above it does not require him to do so the regulations make the commissioner’s discretion explicit if the commissioner determines conditions for withdrawal are present the commissioner may but is not required to authorize the withdrawal sec_301_6323_j_-1 proced admin regs petitioners argue that the filing of the nftl impaired their ability to pay the outstanding liability specifically the financial impact of the nftl left them in a position where they could no longer make the monthly installment payments or borrow funds to pay the liability in full petitioners are unlike the taxpayers in berkery and hughes before petitioners had never failed to pay their federal_income_tax even for the year at issue petitioners correctly self-reported their income and timely filed their federal_income_tax return they did not pay their liability in full because they had expended their available funds in dealing with an ongoing family crisis despite being in a tight financial position petitioners still made efforts to pay down their liability whenever possible during the cdp process petitioners attempted to resolve the liability by negotiating a settlement agreement petitioners were eager to come to an agreement and resolve the debt in an efficient way petitioners and so hoog were in agreement as to the substance of an acceptable installment_agreement for tax years and the only point of contention was whether the nftl for should be sustained and a new nftl for be filed in conjunction with the execution of the installment_agreement the court notes that petitioners were certainly financially disadvantaged by the filing of the nftl additionally the court notes that petitioners have no history of noncompliance and appear to have dealt with so hoog in good_faith however it is clear that regardless of the presence of circumstances adequate to allow withdrawal of the nftl withdrawal is left in the discretion of the settlement officer accordingly it was not an abuse_of_discretion for so hoog to refuse to withdraw the nftl b sec_6330 while sec_6323 and its accompanying regulations are clear that withdrawal of a filed nftl is left to the commissioner’s discretion sec_6320 and sec_6330 together direct the settlement officer to review collection alternatives under the overarching standard of whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary adair v commissioner tcmemo_2011_75 petitioners contend that the filing of the nftl was more intrusive than necessary to ensure efficient collection of the taxes owed petitioners argue that the filing of the nftl imposed serious hardship upon them by causing them to lose large lines of credit causing the issuers of their various credit cards to decrease their spending limits and increase the interest rates on their existing accounts seriously impairing their credit ratings and therefore their ability to procure new credit and having an overall disastrous effect on their financial stability respondent contends that withdrawing the nftl would have impaired the government’s ability to collect the balance due by leaving it vulnerable to losing its protected interest in petitioners’ assets respondent further argues that so hoog determined that such protection was necessary until the liability was paid in full through monthly installments and that this determination was not an abuse_of_discretion the court again notes that petitioners were doubtlessly subjected to serious financial hardship as a result of the filing of the nftl however the court cannot say that so hoog’s determination to sustain the nftl was arbitrary capricious or without sound basis in fact or law accordingly respondent did not abuse his discretion iii possibility of remand absent limiting statutes courts generally have the inherent authority to issue such orders as they deem necessary and prudent to achieve the ‘orderly and expeditious disposition of cases’ 92_tc_920 quoting 370_us_626 citing 447_us_752 in 124_tc_220 the court noted that it can remand a case to an agency if the agency retains jurisdiction over the case such as the appeals_office does in a cdp determination see sec_6330 sec_301 h proced admin regs the court may certainly remand in cdp cases when an appeals officer has abused his discretion in some way see med practice solutions llc v commissioner tcmemo_2009_214 the court may also remand where for example the appeals officer did not develop the record enough for the court to properly review it see 131_tc_197 remand may be a response to an error the court has found that it wants the appeals_office to remedy however the court has also remanded where the law changed between the cdp hearing and the tax_court trial if that may have affected a taxpayer’s presentation of his case see harrell v commissioner t c memo the court has also suggested that it may remand when the appeals_office did not abuse its discretion and there was no change in law so long as the remand would be helpful wells v commissioner tcmemo_2003_234 n aff’d 108_fedappx_440 9th cir see also ashlock v commissioner tcmemo_2008_58 noting taxpayer declined remand to consider changed financial circumstances phrased differently the court return s a case to appeals if it consider s a rehearing ‘necessary or productive’ martin v commissioner tcmemo_2003_288 quoting 117_tc_183 aff’d 436_f3d_1216 10th cir in churchill v commissioner tcmemo_2011_182 the court used the preceding analysis to reach the holding that it has authority to remand a cdp case for consideration of changed circumstances when remand would be helpful necessary or productive in churchill the taxpayer was married at the time of the cdp hearing and his joint income with his spouse was considered in rejecting an offer-in-compromise by the time of trial the taxpayer and his spouse were divorced the court chose to remand the case because this change_in_circumstances could affect the outcome of the commissioner’s offer-in-compromise analysis since petitioners’ cdp hearing mr kehoe has become eligible to make withdrawals from his ira without the threat of penalty while this change_of circumstances certainly has an effect on petitioners’ liquidity it does not reflect a change that would have potentially affected respondent’s decision to proceed with the filing of the nftl consequently the facts presented do not show a material_change in circumstances such that remand would be appropriate to reflect the foregoing an appropriate decision will be entered 7the court notes that while remand is not appropriate in this instance petitioners may still pursue collection alternatives with the irs sec_6330 would preclude petitioners’ seeking judicial review of any subsequent administrative determination however petitioners are still free to attempt to negotiate a new collection alternative on the basis of changed circumstances
